UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05104 Capital World Bond Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital World Bond Fund [motion blurred photo of a red London double-decker bus - the House of Parliament and Big Ben in the background]  Semi-annual report for the six months ended March 31, 2010 Capital World Bond Fund® seeks to maximize long-term total return, consistent with prudent management, by investing primarily in a global portfolio of investment-grade bonds denominated in U.S. dollars and other currencies. The fund may also invest in lower quality, high-yield debt securities. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010: 1 year 5 years 10 years Class A shares Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.87% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 33 for details. Results for other share classes can be found on page 39. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield and lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. Bond ratings, which typically range from AAA (highest) to D (lowest), are generally issued by independent rating agencies and are designed to provide an indication of an issuer’s creditworthiness. If ratings are not available, they are assigned by the fund’s investment adviser. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation; illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [motion blurred photo of a red London double-decker bus - the House of Parliament and Big Ben in the background] The first six months of Capital World Bond Fund’s fiscal year were marked by continued improvement in the global economy, a renewed appetite for bonds among investors and a strengthening of the U.S. dollar. For the six months ended March 31, 2010, the fund produced a total return of 1.3%. This includes a decline of 14 cents, or 0.7%, in the fund’s share price. Shareholders received quarterly dividends totaling 36.0 cents a share and a one-time special dividend of 3.5 cents a share. This represents an income return of 2.0%, equivalent to 4.0% annualized, for those reinvesting dividends. Those taking dividends in cash saw a similar income return. The fund’s six-month total return surpassed that of the unmanaged Barclays Capital Global Aggregate Bond Index, which fell 1.1% during the same period. The fund’s total return lagged that of its peer group, the Lipper Global Income Funds Index, which returned 3.7% for the period. As you can see in the table below, Capital World Bond Fund continues to sustain its advantage against its peers over longer periods. [Begin Sidebar] Results at a glance For periods ended March 31, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime1 Capital World Bond Fund (Class A shares) % Barclays Capital Global Aggregate Bond Index2 Lipper Global Income Funds Index3 — 1 Since August 4, 1987. 2 The Lehman Brothers Global Aggregate Bond Index began on December 31, 1989, and was renamed the Barclays Capital Global Aggregate Bond Index in 2008. For the period August 4, 1987, to December 31, 1989, the Citigroup World Government Bond Index (formerly the Salomon Brothers World Government Bond Index) results were used. Market indexes are unmanaged and their results include reinvested distributions, but do not reflect the effect of sales charges, commissions or expenses. This index did not exist prior to December 30, 1988, and its results do not reflect the effect of sales charges. [End Sidebar] The global economy It appears as though the economy is starting to recover from the 2008–2009 downturn to varying degrees around the world. Coordinated efforts on the part of governments and central banks seem to have forestalled the worst of the damage, though recovery remains slow in many areas. Overall, trade flows have improved and inventory backlogs from the previous year have been reduced significantly around the globe. An aggressive stimulative posture by China helped most of Asia recover quickly. China’s demand for commodities helped lift other economies in the region, such as Australia. Emerging markets also recovered quickly. In the United States, the economy seems to be recovering, arguably because of a similarly aggressive fiscal stimulus program. This has led to a strengthening of the U.S. dollar against the euro and the Japanese yen; currency hedging helped the fund’s portfolio counselors mitigate some of the negative effects of this strengthening on the fund. The Federal Reserve remained steady in its policies, keeping the nation’s benchmark interest rate between 0% and 0.25%. European economies likewise improved during the period, but at a slower pace. The Bank of England and the European Central Bank have kept their rates steady, which has aided recovery to a degree, but demand has yet to rise as significantly as it has elsewhere in the world. A number of nations, most prominently Greece, have struggled significantly with mounting debt levels. As of this writing, European Union nations and the International Monetary Fund are assisting Greece in return for Greek adoption of stability measures, a situation we continue to monitor closely. Other European nations’ bond issues had improved in local currency terms by the end of the fund’s six-month period. Global bond markets Overall, bond markets have been on a parallel path to recovery, with yields on corporate credits narrowing against U.S. Treasuries and other sovereign debt. Bond markets in Asia and the U.S. have been relatively stable in the wake of the downturn, while the recent crisis in Europe has made bond markets there more unsettled. The Greek financial crisis may continue to add to volatility in the short term, though many European bonds have weathered the events well. Individual investors remain cautious about the strength of the economic recovery, and consequently have maintained a preference for bond investments over heavy investments in equities. The fund benefited from its holdings in corporate debt, which comprise 24.7% of the portfolio and posted some of the best returns during the period. However, this was offset by the fund’s 61.5% position in sovereign debt. While Treasuries made modest gains in yield, the fund’s European holdings were flatter for U.S. investors due to the weaker euro. The fund’s positioning There are reasons to be optimistic about the strength of the current recovery. Liquidity in the bond markets has improved. Interest rates appear likely to remain stable for the time being, and inflation doesn’t appear to have taken hold. However, should the recovery continue to progress, it is likely that the Fed and other central banks will raise rates at some point, and the fund’s portfolio counselors continue to prepare for that possibility. As always, we believe in the value of our research to help identify investments with the greatest potential for long-term appreciation in a variety of economic environments. Our diversity in both geography and asset classes allows the fund’s portfolio counselors the freedom to invest with flexibility, with an eye toward currency fluctuations and interest rate differentials that we believe may aid our shareholders. As of March 31, 2010, the fund was invested in more than 410 issuers denominated in 23 currencies from 50 countries as part of its total return objective. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Mark H. Dalzell Mark H. Dalzell President May 12, 2010 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of April 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 3.00%. The fund’s distribution rate for Class A shares as of that date was 3.61%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities, while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Porfolio summary as of March 31, 2010 unaudited [begin pie chart] Portfolio by type of security (as a percent of net assets) Bonds & notes of government & government agencies outside the U.S. 51.1 % Corporate bonds & notes of issuers outside the U.S. U.S. corporate bonds & notes U.S. Treasury bonds & notes Mortgage- and asset-backed obligations Bonds & notes of U.S. government agencies Other securities Short-term securities & other assets less liabilities [end pie chart] Where the fund’s assets are invested… …and how those markets have done over the past six months as of March 31, 2010 Bond market total returns1 six months ended Capital World Bond Fund March 31, 2010 Currency weighting Before forward After forward In local In U.S. by country: contracts contracts currency dollars United States2 % Euro zone3 −4.7 Japan −3.7 Poland South Korea Mexico United Kingdom −4.2 Canada Malaysia Australia Denmark −4.6 Brazil 5 5 Sweden −0.3 Turkey 5 5 Norway Singapore Israel —
